Citation Nr: 0905847	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-26 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for widespread 
osteoporosis of entire musculoskeletal system.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Richmond, Counsel

INTRODUCTION

The Veteran had active military service from July 1978 to 
June 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied service connection for peptic ulcer 
disease and widespread osteoporosis of entire musculoskeletal 
system.  The claims file subsequently was transferred to the 
RO in San Diego, California.  The Veteran testified at an RO 
hearing in July 2007.  She was scheduled to testify at a 
Board videoconference hearing in January 2009 but did not 
appear.

The issue of service connection for peptic ulcer disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Osteoporosis is shown to be involved in the lumbar spine and 
bilateral hips; these disabilities already are service-
connected; the medical evidence does not show osteoporosis in 
the entire musculoskeletal system.


CONCLUSION OF LAW

The criteria for service connection for widespread 
osteoporosis of entire musculoskeletal system are not met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in March 2004.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), requesting the claimant to provide 
evidence in her possession that pertains to the claims.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied below.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology of the disabilities.  Retirement records were 
requested from the Department of the Navy but the department 
responded that there was no record of the Veteran's retiree 
records at their facility.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for widespread 
osteoporosis of the entire musculoskeletal system.  She is 
service-connected for osteoporosis of the lumbar spine with 
lumbar strain and osteopenia of the bilateral femoral necks.  
She filed a motion to reconsider a Board decision denying an 
increased evaluation for the lumbar spine disability arguing 
that osteoporosis and lumbar strain are two separate 
disabilities that should be rated separately.  The Board 
denied the Veteran's motion for reconsideration.  The Board's 
decision regarding a separate rating for osteoporosis of the 
lumbar spine and lumbar strain is final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100 (2008).

A December 2002 VA bone density study shows significant 
osteoporosis of the lumbar spine and osteopenia of the 
bilateral femoral necks.  These findings were confirmed in 
bone studies conducted in October 2003 and December 2006.  A 
July 2003 VA examination report notes that the Veteran is a 
radiologist at Tripler Army Medical Hospital and performed 
the bone density test on herself in 2002.  She complained of 
back pain; there appeared to be no other symptoms referable 
to the osteoporosis at that time.  The diagnosis was 
generalized osteoporosis, moderately severe.  As noted, 
however, the clinical findings only showed osteoporosis in 
the back and osteopenia in the hips.  An August 2004 VA 
examination report noted that symptoms associated with 
osteoporosis included occasional pain in the upper back.
 
While the medical evidence shows osteoporosis of the lumbar 
spine and osteopenia of the hips, the medical evidence does 
not show osteoporosis of the entire musculoskeletal system.  
Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As noted, the Veteran already is compensated for the 
osteoporosis in the lumbar spine and the osteopenia in the 
bilateral femoral necks.  She also is separately rated for 
residuals of a right shoulder rotator cuff tear.  Entitlement 
to any additional ratings for osteoporosis is not warranted.  

The preponderance of the evidence is against the service 
connection claim for osteoporosis of the entire 
musculoskeletal system; there is no doubt to be resolved; and 
service connection is not warranted.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for widespread osteoporosis 
of entire musculoskeletal system is denied.


REMAND

The Veteran seeks service connection for peptic ulcer 
disease.  The service medical records are negative for any 
clinical findings related to an ulcer.  The Veteran also 
consistently reported no stomach or cramping problems on her 
reports of medical history including on her January 2002 
retirement physical examination.  However, she submitted 
copies of January 2002 and May 2002 prescription medication 
for ranitidine, which she indicated she took for complaints 
of ulcers she had in service.  Dorland's Illustrated Medical 
Dictionary indicates that ranitidine is an antagonist to 
histamine H2 receptors; used as ranitidine hydrochloride in 
the treatment of gastroesophageal reflux.  See Dorland's 28th 
edition, p. 1422.  She also submitted a July 2003 clinical 
diagnosis positive for H. pylori and an article on the 
relationship between H. pylori infection and ulcers.  Current 
VA medical records dated in July 2007 show a medical history 
of peptic ulcer disease.  It was noted that the Veteran had a 
history of helicobacter pylori positive status, peptic ulcer 
disease, and gastroesophageal reflux documented on prior 
upper gastrointestinal series.  The Veteran maintains that 
the prescription medication in service, positive clinical 
finding of H. pylori in July 2003 (one year after discharge 
from service), and current diagnosis of peptic ulcer disease 
should be enough to warrant service connection.  It should be 
noted that the Veteran is a physician (a radiologist).  

As the record shows current findings of peptic ulcer disease 
and an in-service prescription for medication prescribed for 
treatment of gastroesophageal reflux disease, a medical 
opinion should be provided to determine whether there is a 
relationship between these.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
gastroenterology examination to determine 
whether any present peptic ulcer disease 
is at least as likely as not related to 
service.  

All necessary clinical evaluations should 
be performed, including any upper 
gastrointestinal series.  

The claims file must be reviewed in 
conjunction with the examination and a 
rationale must be provided for all 
opinions.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then, re-adjudicate the claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


